Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5 , 7, 9, 10, 11, 13,14, 16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180213459) in view of Mathew (US20170295035 herein after Mathew) further in view of Kizu (US 20150172186).

Regarding claim 1, Chen teaches a computer implemented method for dynamic track allocation in a network comprising: 
	accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the defined track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the defined track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same defined track and using the allocated link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track, wherein the expiration time is a time when the defined track expires;
 appending to the first message;
Mathew teaches assigning an expiration time to the defined track ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”), wherein the expiration time is a time when the defined track expires ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.
Mathew does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Mathew and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).

Regarding claim 10, Chen teaches a system for dynamic track allocation in a network, comprising:
 a plurality of nodes (Fig 2 “6TiSCH Network”), wherein each node comprises:
a) at least one processor ([0009] “LLN device also includes a processor”);
 b) at least one input device ([0037] “LLN device … radio”);
 and c) at least one storage device storing processor-executable instructions ([0070] “it is understood that any or all of the systems, methods and processes described herein may be embodied in the form of computer executable instructions, e.g., program code, stored on a computer-readable storage medium which instructions”) track information (Fig 5 “Track Assignment Message”), and one or more message queues which ([0077] “the Backbone router queues TAReq messages received from LLN devices”),
when executed by the at least one processor ([0097] “The processor is configured to perform the instructions”),
 perform a method including: 
accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
  #948927PATENT Attorney Docket No.: TN123 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”)  to the destination network node (Fig 5 “3”),
 wherein the defined track (Fig 5 “Track Assignment Message”) includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node (Fig 5 “2”),
 wherein the defined track comprises one or more allocated link resources to the first network node(Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”),
 and one or more allocated link resources to the destination network node; (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same defined track and using the allocated link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track, wherein the expiration time is a time when the defined track expires;
 appending to the first message;
Mathew teaches assigning an expiration time to the defined track ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”), wherein the expiration time is a time when the defined track expires ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.
Mathew does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Mathew and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).


Regarding claim 19, Chen teaches a non-transitory computer readable medium for storing computer instructions that ([0097] “a non-transitory computer-readable or executable storage medium for storing computer-readable or executable instructions”), when executed by at least one processor causes the at least one processor to perform a method for dynamic track allocation [0097] “for allocating a Track in a network. The processor is configured to perform the instructions”), comprising:
accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the defined track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the defined track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same defined track and using the allocated link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track, wherein the expiration time is a time when the defined track expires;
 appending to the first message;
Mathew teaches assigning an expiration time to the defined track ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”), wherein the expiration time is a time when the defined track expires ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.
Mathew does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Mathew and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).

Regarding claims 2, Chen teaches wherein an allocated link resource is a timeslot ([0036] “LLN device may use different channels in different Timeslots. A single element in the TSCH Slot frame”), channel offset, and next hop destination address on a network node (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”).

Regarding claims 4,13, Chen teaches wherein the first network node (Fig 5 “1”, Fig 6 “LLN Device 1 (Source”), Fig 4A “M2M Terminal Device 18”, [0050] “terminal devices 18, such as LLN Devices”)) is a border router (Fig 4A “M2M Terminal device” can communicate directly with another network “Communication Network 12”) .

Regarding claims 5, 14, Chen teaches wherein the PCE is not on a network node (Fig 4A “22”, [0050] “the service layer 22 may be a PCE”).


Regarding claims 7, 16, Chen teaches wherein the first message is to be assigned a track (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen and Mathew does not explicitly teach wherein the first message are queued until the allocated link resources are available.
However, Kizu teaches wherein the first message (Fig 4 “401”) are queued until the allocated link resources are available (Fig 4 “401 – 407”, [0055] “the switch 1 once stores the packet into a reception buffer included in the switch 1” message is queued till Controller sets up paths in steps 403 – 405) .
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Mathew to incorporate the teachings of Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network ([0011] of Kizu).
Regarding claims 9, 18, Chen does not teach wherein the defined track is timed out according to the assigned expiration time and all track link assignments are retained by all nodes in the defined track until the defined track has expired.
However, Mathew teaches wherein the defined track is timed out according to the assigned expiration time and all track link assignments are retained by all nodes in the defined track until the defined track has expired ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.

Regarding claim 11, Chen teaches wherein the allocated link resources include a timeslot ([0036] “LLN device may use different channels in different Timeslots. A single element in the TSCH Slot frame”), channel offset, and next hop destination address on a network node (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”).

Claims 3, 12, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mathew further in view of Kizu as applied to claims 1, 2, 4, 5 , 7, 9, 10, 11, 13,14, 16, 18 and 19 above, and further in view of Liou (US 2019/0140976).



Regarding claims 3,12, Chen teaches one or more defined tracks (Fig 5 “Track Assignment Message”, Fig 2 the arrows between “1, 2, 3”).
Chen, Mathew, and Kizu does not teach wherein the one or more allocated link resources are shared.
However, Liou teaches wherein the one or more link resources are shared (Fig 3 “Public OVPN”, [0050] “OVPN X 350 may source bandwidth from another OVPN, such as a public OVPN 310”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Mathew, and Kizu to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).

Regarding claim 20, Chen teaches wherein the allocated link resources include a timeslot ([0036] “LLN device may use different channels in different Timeslots. A single element in the TSCH Slot frame”), channel offset, and next hop destination address on a network node (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), and one or more defined tracks.
	Chen, Mathew, and Kizu does not teach wherein the one or more allocated link resources are shared.
However, Liou teaches wherein the one or more allocated link resources are shared (Fig 3 “Public OVPN”, [0050] “OVPN X 350 may source bandwidth from another OVPN, such as a public OVPN 310”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Mathew, and Kizu to incorporate the teachings of Liou. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system ([0025] of Liou).

Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mathew further in view of Kizu as applied to claims 1, 2, 4, 5 , 7, 9, 10, 11, 13,14, 16, 18 and 19  above, and further in view of Gredler (US 20150244628).

Regarding claims 6, 15, Chen teaches wherein the first network node (Fig 5 “1”, Fig 6 “LLN Device 1 (Source”).
The combination of Chen, Mathew, and Kizu does not teach wherein the network node comprises a PCE.
However, Gredler teaches wherein the network node (Fig 8 “Router 200”) comprises a PCE (Fig 8 “Path Computation Module 238”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Mathew and Kizu to incorporate the teachings of Gredler. One of ordinary skill in the art would have been motivated to make this modification in order to allow for reuse of resources to create a more efficient system ([0007] of Gredler).

Claims 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Mathew further in view of Kizu as applied to claims 1, 2, 4, 5 , 7, 9, 10, 11, 13,14, 16, 18 and 19  above, and further in view of Singh (US 10568112).

Regarding claims 8, 17, Chen and Mathew does not teach wherein messages are stored in more than one priority queue ([0027] “the dynamically allocated bandwidth may be activated for a finite period of time”).
However, Kizu teaches wherein messages (Fig 4 “401”) are stored in queue (Fig 4 “401 – 407”, [0055] “the switch 1 once stores the packet into a reception buffer included in the switch 1” message is buffered till Controller sets up paths in steps 403 – 405).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen and Mathew to incorporate the teachings of Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network ([0011] of Kizu).
Kizu does not teach more than one priority queue.
However, Singh teaches more than one priority queue (Fig 2 “VEP2 Rx Queue High Priority and “VEP3 Rx Queue Low Priority”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Chen, Mathew and Kizu to incorporate the teachings of Singh. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system for traffic flow ( col 4 lines 45-50 of Singh).

Response to Arguments
Applicant's arguments filed 12/08/2021 have been fully considered but they are not persuasive.
Applicant’s Argument 1
since Mathew at most discloses assigning a timeout to flow entries in flow tables stored on SDN enabled devices, any proposed modification of Chen and Mathew to append expiration time to a message would require a substantial reconstruction and redesign of the elements shown in Chen as modified by Mathew as well as a change in the basic principle under which Chen and Mathew were designed to operate. See MPEP 2143.01 (VI). Specifically, Mathew's system would have to be be modified to append expiration times to messages instead of relying on Mathew's flow tables, defeating the entire purpose of Mathew's system and making it less efficient by adding extra work. Indeed, since the SDN enabled devices of Mathew are designed to consult with the flow tables, there would be no need to append expiration times to the messages themselves and doing so would amount to extra work and greater expense for no apparent reason.
Examiner’s Response 1
The examiner respectfully disagrees.
Regarding claim 1, Chen teaches a computer implemented method for dynamic track allocation in a network comprising: 
	accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the defined track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the defined track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same defined track and using the allocated link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track, wherein the expiration time is a time when the defined track expires;
 appending to the first message;
Mathew teaches assigning an expiration time to the defined track ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”), wherein the expiration time is a time when the defined track expires ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.
Mathew does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Mathew and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).
More specifically, Mathew was relied upon in view of Chen to teach the limitation of assigning an expiration time to the defined track wherein the expiration time is a time when the defined track expires in [0008]. Kizu was relied upon to perform the functionally of appending information to the first message, while the information of the allocated link resources, expiration time, and track identifier is taught in Chen and Mathew.
Mathew does not specifically indicate how it updates the flow entry in the tables. By allowing appending the information to the first message allows the next routers in the path to know the expiration.

Applicant’s Argument 2
Kizu fails to disclose anything about appending an expiration time to a message.

Examiner’s Response 2
Examiner respectfully degrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The combination of Chen in view of Mathew further in view of Kizu teaches appending the allocated link resources, expiration time, and track identifier to the first message.
Regarding claim 1, Chen teaches a computer implemented method for dynamic track allocation in a network comprising: 
	accessing, at a first network node (Fig 3 “T1”), a first message to be routed to a destination network node ([0047] “signaling packet to Actuator 4 “A4””);
 receiving from a path computation element (PCE) (Fig 5 “PCE”), a defined track (Fig 5 “Track Assignment Message”) from the first network node (Fig 5 “1”) to the destination network node (Fig 5 “3”),
 wherein the defined track (Fig 5 “Track Assignment Message”)  includes at least the first network node (Fig 5 “1”), the destination network node (Fig 5 “3”), and any intermediate network nodes that provide a path from the first network node to the destination network node(Fig 5 “2”),
 wherein the defined track comprises one or more allocated link resources to the first network node (Fig 6 “10 TAResp message using ICMP”, [0076] and Table 6 “A Track Allocation Reply Message contains … Timeslot Offset, Channel Offset … the next hop”), 
one or more allocated link resources to any intermediate network nodes (Fig 6 “8 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”), 
and one or more allocated link resources to the destination network node (Fig 6 “6 Track Assignment messages using ICMP”, [0075] and Table 5 “A Track Assignment Message may include … Timeslot Offset, Channel Offset … the next hop”);
 assigning a track identifier to the defined track (Table 4 “The ID of the Track assigned by the PCE”);
 and transmitting the first message from the first network node to the destination network node ([0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions),
 wherein transmitting causes subsequent messages with the same assigned track identifier to be routed through the network along the same defined track and using the allocated link resources configured by the first message (Fig 3 “Track 1” “Track 2”, [0047] “the Temperature Sensor 1 “T1” … send a signaling packet to Actuator 4 “A4” to trigger several actions …Thus, a Track is reserved between the source and the destination in order to deliver these important signaling packets on time”).
Chen does not teach assigning an expiration time to the defined track, wherein the expiration time is a time when the defined track expires;
 appending to the first message;
Mathew teaches assigning an expiration time to the defined track ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”), wherein the expiration time is a time when the defined track expires ([0008] “Towards this task, the controller may assign a timeout to each flow entry. When a timeout expires on an SDN enabled device (e.g., switches), the device may evict the rule from the flow table and, optionally, notify the controller regarding the removal”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Mathew. One of ordinary skill in the art would have been motivated to make this modification in order to allow for a more efficient system.
Mathew does not teach appending to the first message.
Kizu teaches appending to the first message (Fig 4 “407”, [0095] “the switch 1 appends a label of the MPLS header to the request packet, stores a user ID into the label of the MPLS header”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the allocated link resources, expiration time, track identifier of Chen and Mathew and append them to the message as shown in Kizu. One of ordinary skill in the art would have been motivated to make this modification in order to minimize cost for network to prevent adding of additional devices to identify information to route message ([0011] of Kizu).
More specifically, Mathew was relied upon in view of Chen to teach the limitation of expiration time in [0008]. Kizu was relied upon to perform the functionally of appending information to the first message, while the information of the allocated link resources, expiration time, and track identifier is taught in Chen and Mathew.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH TRAN-DANH FOLLANSBEE whose telephone number is (571)272-3071.  The examiner can normally be reached on 7:30-430 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571)270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.T.F./Examiner, Art Unit 2411


/AJIT PATEL/Primary Examiner, Art Unit 2416